Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Oath/Declaration
 	Instant application is objected for lacking an executed oath or declaration. Applicant is advised to file an executed oath/declaration in response to this office action.
The supplemental amendment of 9/8/21 is entered.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 6-8, 10-11, 13-15 are directed to a reaction system comprising: 
a single reaction compartment comprising:
 a first set of reaction components comprising Cas endonuclease proteins and guide RNAs that together form a complex that target sequences that flank a target nucleic acid, thereby protecting the target nucleic acid, if present in the compartment, from exonuclease digestion and an exonuclease, 
wherein the first set of reaction components are active at a first temperature and inactive at a second higher temperature; and 
a second reaction set of components comprising primers and a thermostable polymerase active at the second temperature and inactive at the first temperature wherein the first and second reaction components may be independently activated and/or deactivated by a change  in the temperature of the compartment.
Claimed reaction system is free of prior art. Further, the prior art fails to suggest such specifically claimed product. Hence said reaction system is also non-obvious.
Claims 1, 6-8, 10-11 and 13-15 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656